
	

113 S2580 IS: Ocmulgee Mounds National Historical Park Boundary Revision Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2580
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Isakson (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To redesignate the Ocmulgee National Monument in the State of Georgia, to revise the boundary of
			 that monument, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act of 2014.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Historical Park
				The term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated by
			 section 3.(2)MapThe term map means the map entitled ___, numbered ___, and dated ____.
				(3)
				Secretary
				The term Secretary means the Secretary of the Interior.
			
			3.
			Ocmulgee Mounds National Historical Park
			
				(a)
				Redesignation
				The Ocmulgee National Monument established pursuant to the Act of June 14, 1934 (48 Stat. 958,
			 chapter 519), shall
			 be known and designated as Ocmulgee Mounds National Historical Park.
			
				(b)
				References
				Any reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument shall be deemed to be a reference to Ocmulgee Mounds National Historical Park.
			
			4.
			Boundary adjustment
			
				(a)
				In general
				The boundary of the Historical Park is revised to include approximately 2,100 acres, as generally
			 depicted on the map.
			
				(b)
				Availability of map
				The map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service.
			
			5.
			Land acquisition(a)In general
				The Secretary may acquire land or interests in land within the boundary of the Historical Park by
			 donation, purchase from a willing seller with donated or appropriated
			 funds, or exchange.
			
				(b)
				Administration
				The Secretary shall administer any land acquired under subsection (a) as part of the Historical
			 Park in
			 accordance with applicable laws and regulations.
			
			6.
			Ocmulgee River corridor special resource study
			
				(a)
				In general
				The Secretary shall conduct a special resource study of the Ocmulgee River corridor between the
			 cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
				
					(1)
					the national significance of the study area;
				
					(2)
					the suitability and feasibility of adding land in the study area to the National Park System; and
				
					(3)
					the methods and means for the protection and interpretation of the study area by the National Park
			 Service, other Federal, State, or local government entities, or private or
			 nonprofit organizations.
				
				(b)
				Criteria
				The Secretary shall conduct the study under subsection (a) in accordance with section 8 of Public
			 Law 91–383 (16 U.S.C. 1a–5) (commonly known as the National Park System General Authorities Act).
			
				(c)
				Report
				Not later than 3 years after the date on which funds are made available to carry out this section,
			 the Secretary shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report containing—
				
					(1)
					the results of the study; and
				
					(2)
					any findings, conclusions, and recommendations of the Secretary.
				
